Banke, Judge.
This appeal is from the revocation of the defendant’s probation based on evidence that he sold marijuana to an undercover agent. The officer who purchased the contraband identified it as marijuana, but no other evidence identifying the substance was offered. The defendant contends that the court abused its discretion in revoking his probation on this evidence. Held:
The officer testified that he had been involved in narcotics investigations for approximately eight of his 13 years in law enforcement, that he had attended numerous seminars on drug identification, and that he had correctly examined and identified marijuana on more than 100 occasions. Based on this testimony, the trial court was authorized to conclude that the officer was qualified to render an opinion on whether the substance sold to him by the defendant was marijuana. See Hicks v. State, 157 Ga. App. 79 (2) (276 SE2d 129) (1981). The evidence was sufficient to support the revocation.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.